          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION



LaCarsha Gay,

                      Plaintiff,     Case No. 1:16-cv-02539

v.                                   Michael L. Brown
                                     United States District Judge
Cobb County, Georgia, Officers
Madden, Moore, and Sergeant
Dorsey, in their individual
capacity,

                      Defendants.

________________________________/


                        OPINION & ORDER

     Plaintiff LaCarsha Gay sued Cobb County police officers and Cobb

County claiming they violated her constitutional rights while responding

to a domestic dispute. Defendants moved for summary judgment on all

claims. (Dkt. 47.) Defendants also moved to file documents under seal.

(Dkt. 49.) Plaintiff then moved for partial summary judgment. (Dkt. 50.)

The Court grants Defendants’ motion for summary judgment and request

to file documents under seal and denies Plaintiff’s motion for summary

judgment.
I.   Background

     Plaintiff has been in a relationship with Daniel Garcia for many

years. They have one daughter, known in this proceeding as KG. (Dkt.

58-1 ¶¶ 83–84.) At the time of the incident here, Plaintiff, Garcia, and

KG lived in the same apartment. (Id. ¶ 95.) KG was eight years old. (Id.

¶ 83.) On the relevant day, Plaintiff and Garcia had a loud argument

with each other. (Id. ¶ 107.) Their fight — apparently about who was

going to use Plaintiff’s car — stretched from their own apartment into

the common area. (Id.) The fight became physical with Garcia grabbing

Plaintiff by the hair. (Id. ¶¶ 108–10, 114.) At that point, KG tried to

intervene to help her mother and was injured.1 (Id. ¶ 114.)

     The two adults continued yelling and screaming at each other. (Id.

¶ 116.) Plaintiff, afraid for herself and her daughter, called 911. (Id.

¶ 119.) She asked the police to come to her apartment but ended the call

abruptly. (Id.) The operator called her back and could hear Plaintiff

arguing with another adult (later identified as Garcia).      (Id.)   The

operator specifically heard Plaintiff say “you hit your daughter.” (Id.)




1Plaintiff said Garcia hit her, but KG later said her mother accidentally
scratched her while falling. (Id. ¶¶ 114–15.)

                                   2
That call ended abruptly as well. (Id.) Plaintiff called police again, gave

them the name of the apartment complex, and stated “please get here.”

(Id. ¶ 120.) She then said “he’s here and he won’t leave.” (Id. ¶ 120.)

The operator could hear Plaintiff continuing to argue with an unknown

man (later identified as Garcia) and also heard KG crying in the

background. (Id.) She did not tell the operator how the argument started

but expressed concern she might get in trouble with police for fighting

with her boyfriend. (Id. ¶¶ 121–22.)

     One of Plaintiff’s neighbors also called 911 to report the fight. (Id.

¶ 124.) The neighbor said that a man and woman were fighting and that

a little girl was screaming and crying. (Id. ¶ 124.) The neighbor said the

two adults fought “every day” but this was the worst she had ever heard.

(Id. ¶ 124.) She called back a few minutes later and said it sounded like

the woman was getting beat up by her boyfriend and the daughter was

crying. (Id. ¶ 125.) The neighbor told the police to get there “fast.” (Id.)

     Defendant Officers Madden and Moore got to the apartment

quickly. (Id. ¶ 127.) They knew someone in the apartment had called

911 twice, pleaded for urgent help, and said the alleged aggressor “won’t

leave.” (Id. ¶ 130.) They did not know where the aggressor was or



                                     3
whether he was still threatening the caller.      (Id. ¶ 131.)   They had

received training in responding to domestic disputes. (Id. ¶ 30.) They

knew that, when the police are called to investigate domestic disputes,

one of the parties to the dispute will sometimes hide in the residence. (Id.

¶ 37.)

     Officers Madden and Moore found KG in the parking lot.             (Id.

¶ 132.) She was crying and seemed distraught. (Id.)      She told them her

parents had been fighting and led them to apartment 30C. (Id. ¶ 133–

34.) Officer Madden could see abrasions and scratches on her face. (Dkt.

52 at 23:7–11.) KG said her daddy had done it. (Id.)

     Plaintiff answered the door and told Officers Moore and Madden

that the man she had been fighting with had already left. (Dkt. 58-1

¶ 134.) The Officers asked to search the house, and Plaintiff told them

no. (Id. ¶ 140.) The Officers thought Plaintiff appeared suspicious and

Officer Moore stated, “we don’t know who is inside.” (Id. ¶ 143.)

     Officer Moore took a few steps up the stairs into the apartment.

(Id. ¶ 145.) Plaintiff protested, and Officer Moore went back down the

stairs. (Id.) He put his foot in the doorway to keep the door open. (Id.)




                                     4
The Officers asked Plaintiff to come outside so that they could interview

her, but she refused, telling them the man had left. (Id. ¶ 147.)

     At some point, KG walked past the Officers into the apartment with

her mother. (Id. ¶ 149.) The Officers state they noticed a fresh scratch

and abrasion near KG’s right eye. (Id. ¶¶ 149, 164.) Plaintiff does not

dispute the fact that the Officers noticed this injury but claims they

would have seen KG’s injuries when they spoke with her in the parking

lot. (Id.) Either way, the Officers knew KG had been injured. Plaintiff

refused to let the Officers speak with KG. (Id. ¶ 151.)

     After talking to the Officers for about ten minutes, Plaintiff became

frustrated, feeling the Officers “weren’t focusing on [the] situation that

they were called for.” (Id. ¶ 152.) Plaintiff tried to close the door and

Officer Moore kept his foot in it to prevent her from shutting the door.

(Id. ¶ 153.) The Officers told her she could not shut the door because she

was under investigation. (Id. ¶ 154.) Plaintiff got angry and started

yelling and cursing at the Officers, saying she would close her “f@#$

door.” (Id.) Plaintiff believed the police were not there to assist her but

rather wanted to search her apartment for drugs or guns. (Id. ¶ 155.)

She continued to curse when asked to stop because there were small



                                    5
children around.    (Id. ¶ 158.)   During the argument, Officer Dorsey

arrived at the scene. (Dkt. 54 at 24:3–24.)

     The Officers tried to investigate for ten minutes but Plaintiff

refused to provide pertinent information, kept yelling at the Officers, and

remained uncooperative. (Id. ¶ 162.) She also refused to allow them to

ask KG any questions, telling them to speak only with her. (Id. ¶ 164.)

The Officers arrested Plaintiff for obstruction and disorderly conduct.

(Id. ¶ 166; 43-6 ¶ 43.) She refused to comply with the Officers until she

was in one of their police cars. (Dkt. 58-1 ¶¶ 168–70.)

     Two other police officers found Garcia a few blocks away. (Id.

¶ 178.) He denied the argument had become physical, but officers saw

bloody scratches on his neck.       (Id. ¶ 179.)   The Officers could not

determine who was the primary aggressor and arrested both Plaintiff

and Garcia. (Id. ¶ 180.) The Officers charged Plaintiff with obstruction,

cruelty to child in the third degree, disorderly conduct, and simple

battery. (Id. ¶ 189.) Plaintiff’s bond was set at $10,000, an amount she

could not pay. (Dkt. 3 at 8.) Police charged Garcia with simple battery

and cruelty to children. (Dkt. 58-1 ¶ 181.)   He pleaded guilty and spent

twenty-two days in jail. (Id. ¶ 202.) Plaintiff remained in jail for twenty-



                                     6
three days before the prosecutor dropped the charges. (Id. ¶ 209.) The

prosecutor believed there was sufficient evidence to prosecute Plaintiff

but dismissed because Plaintiff had already served twenty-three days in

jail and the prosecutor wanted to cut her a break. (Id. ¶¶ 205–09.)

      Plaintiff sued, alleging the Officers arrested her because she

refused to let them come into her house and cursed at them. (Dkt. 3.)

She asserted two Fourth Amendment claims (arrest without a warrant

and illegal search and seizure) and three state tort law claims (false

arrest, false imprisonment, and malicious prosecution).

II.   Standard of Review

      Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and that the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “No

genuine issue of material fact exists if a party has failed to ‘make a

showing sufficient to establish the existence of an element . . . on which

that party will bear the burden of proof at trial.’ ” AFL-CIO v. City of

Miami, 637 F.3d 1178, 1186–87 (11th Cir. 2011) (quoting Celotex Corp. v.

Catlett, 477 U.S. 317, 322 (1986)). An issue is genuine when the evidence

is such that a reasonable jury could return a verdict for the nonmovant.



                                    7
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). A fact is

“material” if it is “a legal element of the claim under the applicable

substantive law which might affect the outcome of the case.” Allen v.

Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

     The moving party bears the initial responsibility of asserting the

basis for its motion.   Celotex, 637 F.3d at 323.     The movant is not,

however, required to negate the nonmovant’s claim. Id. at 324. Instead,

the moving party may meet her burden by “ ‘showing’ — that is, pointing

to the district court — that there is an absence of evidence to support the

non-moving party’s case.” Id. After the moving party has carried its

burden, the non-moving party must present competent evidence that

there is a genuine issue for trial. Id.

     The court must view all evidence and factual inferences in a light

most favorable to the non-moving party. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is there be no

genuine issue of material fact.” Anderson, 477 U.S. at 247–48.




                                     8
III. Discussion

     Defendant Officers moved for summary judgment on Plaintiff’s

federal claims saying they are entitled to qualified immunity. They also

moved for summary judgment on the state law claims, saying they are

entitled to official immunity. Plaintiff opposed those motions.

     A.    Federal Claims & Qualified Immunity

     “Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct does not

violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340,

1346 (11th Cir. 2002) (internal quotation marks omitted). So “[q]ualified

immunity gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd,

563 U.S. 731, 743 (2011). Qualified immunity allows officials to “carry

out their discretionary duties without the fear of personal liability or

harassing litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002). When properly applied, qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” al-Kidd,

563 U.S. at 743 (internal quotation marks omitted).



                                    9
     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Grider v. City of Auburn, 618 F.3d 1240, 1254

n.19 (11th Cir. 2010).   A public official acts within the scope of his

discretionary authority where the acts complained of were “undertaken

pursuant to the performance of his duties and within the scope of his

authority.” See Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988).

“Once the defendant establishes that he was acting within his

discretionary authority, the burden shifts to the plaintiff to show that

qualified immunity is not appropriate.” Lee, 284 F.3d at 1194. There

seems to be no question that Defendants acted within the scope of their

discretionary authority when arresting Plaintiff.     See, e.g., Wate v.

Kubler, 839 F.3d 1012, 1018 (11th Cir. 2016) (holding that officers acted

within discretionary authority when arresting suspect). Plaintiff, thus,

has the burden of showing that qualified immunity is unavailable to

them.

        The qualified immunity analysis presents two questions: first,

whether the allegations taken as true establish the violation of a

constitutional right; and second, if so, whether the constitutional right



                                   10
was clearly established when the violation occurred. Hadley v. Gutierrez,

526 F.3d 1324, 1329 (11th Cir. 2008). These distinct questions “do not

have to be analyzed sequentially; if the law was not clearly established,

[the court] need not decide if the [d]efendants actually violated the

[plaintiff’s] rights, although [the court is] permitted to do so.” Fils v. City

of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011). The burden thus lies

with Plaintiff to show that Defendants’ actions violated a constitutional

right and that the right was clearly established at the time of her arrest.

See Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008).

            1.    False arrest (Count 6)

                  a.    Violation of a constitutional right

      Plaintiff alleges the police arrested her without a warrant, making

it unlawful. To be sure, a “warrantless arrest without probable cause

violates the Fourth Amendment and forms a basis for a section 1983

claim.” Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996). On the

other hand, the existence of probable cause is an absolute bar to a claim

of unlawful arrest under the Fourth Amendment. See Wood v. Kesler,

323 F.3d 872, 878 (11th Cir. 2003) (“An arrest does not violate the Fourth

Amendment if a police officer has probable cause for the arrest.”).



                                      11
     An officer has probable cause to arrest “if the facts and

circumstances within the officer’s knowledge, of which he has reasonably

trustworthy information, would cause a prudent person to believe, under

the circumstances shown, that the suspect has committed, is committing,

or is about to commit an offense.” Carter v. Butts Cty., 821 F.3d 1310,

1319 (11th Cir. 2016) (quoting Kingsland v. City of Miami, 382 F.3d 1220,

1226 (11th Cir. 2004)); see also Boyd v. State, 658 S.E.2d 782, 784 (Ga.

Ct. App. 2008) (finding probable cause “if, considering the totality of the

circumstances, at the time of arrest he had a reasonable belief that the

defendant had committed a crime in his presence or within his

knowledge” (internal quotation marks omitted) (alterations adopted)).

The test for qualified immunity is not whether the officer actually had

probable cause to support the arrest.       The test is whether arguable

probable cause exists. In other words, “[e]ven without actual probable

cause . . . a police officer is entitled to qualified immunity if he had only

‘arguable’ probable cause to arrest the plaintiff.” Gates, 884 F.3d at 1298.

     Arguable probable cause exists “where reasonable officers in the

same circumstances and possessing the same knowledge as the

[defendant] could have believed that probable cause existed to arrest.”



                                     12
Id. (citing Redd v. City of Enterprise, 140 F.3d 1378, 1383–84 (11th Cir.

1998)). Arguable probable cause provides protection from both Fourth

Amendment claims for false arrest and First Amendment claims

stemming from an arrest. Id. at 1298; see also Wilkerson v. Seymour, 736

F.3d 974, 979 (11th Cir. 2013) (“[A]n arrest may be for a different crime

from the one for which probable cause actually exists, . . . but arguable

probable cause to arrest for some offense must exist in order for officers

to assert qualified immunity from suit.” (citations omitted)).

     Based on the undisputed facts of this case, the Court finds that

Defendant Officers Madden, Moore, and Dorsey had a reasonable belief

that Plaintiff obstructed the police or committed cruelty to a child in the

third degree.2 Alternatively, even if they did not have probable cause to

arrest Plaintiff, they had at least arguable probable cause — that is, the




2 The Officers also charged Plaintiff with disorderly conduct and simple
battery. Since the Court finds the Officers had probable cause to arrest
Plaintiff for obstruction and cruelty to a child in the third degree, the
Court does not discuss the other charges. Moreover, although Defendant
Madden testified they arrested Plaintiff for disorderly conduct, the
relevant issue is whether they had arguable cause to arrest her for any
offense, not merely the specific offense identified. See Durruthy v. Pastor,
351 F.3d 1080, 1089 n.6 (officer shielded by qualified immunity so long
as probable cause to arrest plaintiff for any offense, not just claimed
offense).

                                    13
Court finds that a reasonable officer in the Officers’ position could have

believed he or she had probable cause to arrest Plaintiff for obstruction

or cruelty to a child in the third degree.

                 b.    Probable cause for obstruction

     Georgia law provides that “a person who knowingly and willfully

obstructs or hinders any law enforcement officer . . . in the lawful

discharge of his or her official duties shall be guilty of a misdemeanor.”

GA. CODE ANN. § 16-10-24(a).       Plaintiff obstructed the Officers from

investigating KG’s injuries. (Dkt. 58-1 ¶ 151.)3 Upon arriving at the

scene, the Officers knew they were investigating a claim of domestic

violence and saw that KG had an abrasion on her face. (Id. ¶ 149.)

Because this was a domestic abuse case, they could not simply turn their

backs and leave. They had a duty to investigate her injuries and prepare

a legally required Family Violence Report. See GA. CODE ANN. § 17-4-

20.1(c) (requiring law enforcement officer investigating incident of family

violence to prepare written report no matter if an arrest is made). The

Officers had to determine, among other things, “[w]hether children were



3Plaintiff claims she was well within her rights to refuse to allow KG to
speak to the Officers. Plaintiff does not dispute that she did not allow
the Officers to talk to KG.

                                     14
involved or whether the act of family violence was committed in the

presence of children.” Id. The Georgia Court of Appeals has made it clear

that officers responding to a call involving possible family violence are

required by law to conduct the investigation necessary to allow them to

complete the Family Violence Report. See Meagher v. Quick, 594 S.E.2d

182, 186 (Ga. App. 2003) (“[T]he completion of a Family Violence Report

was required upon an investigation broad enough to permit the same.”).

It has also held that “[w]arrantless arrests are lawful if the officer has

probable cause to believe that an act of family violence, as defined in Code

Section 19-13-1, has been committed. The OCGA § 19-13-1 definition of

family violence includes battery.” McCracken v. State, 480 S.E.2d 361,

363 (Ga. App. 1997) (quoting Dennis v. State, 469 S.E.2d 494, 495 (Ga.

Ct. App. 1996)) (internal quotation marks and citations removed).

     The Officers were responding to an incident of possible family

violence. When Plaintiff first called the police, the operator could hear

her and another adult arguing. Plaintiff asked the police to come quickly,

saying she was afraid for herself and her daughter and that the man

would not leave. The 911 operator heard Plaintiff say that someone had

hit her daughter. The neighbor told the 911 operator that she heard



                                    15
Plaintiff and a man arguing while their daughter was screaming and

crying.4 They also had reason to believe KG had not only witnessed the

violence but been hurt as well. Officers Madden and Moore also found


4 The Eleventh Circuit has not decided whether a 911 operator’s
knowledge is within the collective knowledge of officers responding to a
scene. United States v. Wehrle, No. CR406-333, 2007 WL 521882, at *1
(S.D. Ga. Feb. 14, 2007). The Eleventh Circuit would likely include it
here because the information was inherently reliable. The 911 operator
here heard Plaintiff, in real time, ask for help and say “he’s here and he
won’t leave.” (Dkt. 58-1 ¶ 120.) These were excited utterances,
commonly accepted as reliable.          This information was reported
immediately and provided detailed facts about potential domestic
violence. The information was the report of events (domestic violence)
that required an investigation, not merely a report of suspicious activity
or other facts that need greater analysis to determine probable cause.
See United States v. Fernandez-Castillo, 324 F.3d 1114, 1119 (9th Cir.
2003) (finding that the collective knowledge doctrine to include an
emergency dispatch report because of the report’s detail and the
immediacy in which the report was called in); but see United States v.
Colon, 250 F.3d 130, 135–36 (2nd Cir. 2001) (finding 911 operator’s
knowledge not within the collective knowledge of officers responding to a
scene). But, even without considering the detailed information in the 911
call, Officers Madden and Moore had plenty of other information to
establish at least arguable probable cause to believe someone had
committed the crime of domestic violence. As they approached Plaintiff’s
door, they knew someone in the apartment called 911 twice, saying an
aggressor was in the house and would not leave. (Dkt. 58-1 ¶ 130.) They
did not know where that person was. (Id. ¶ 131.) And they had seen
Plaintiff’s daughter crying in the parking lot with a cut on her face. (Dkt.
52 at 23:7–11.) She then led them to Plaintiff’s apartment. (Id.) And,
Plaintiff did not deny the incident but rather insisted that the man had
already left.

                                    16
KG in the parking lot crying and upset. She told them her parents had

been fighting and took them to the apartment. They even saw a fresh

scratch and abrasion on the side of her head.

     The Officers had a legal duty to investigate possible family violence.

They told Plaintiff they were conducting this investigation. She does not

dispute that. (Dkt. 58-1 ¶ 154.) She admits that she refused to allow

them to speak with her daughter when she returned to the apartment,

claiming they had a chance to speak with her in the parking lot. (Id.

¶ 151.) She had no right to tell the Officers how to do their job. She did

not allow them to investigate the potential family violence, and her

refusal provided the Officers (at the very least) arguable probable cause

to believe she had obstructed their investigation. See Wilson v. State, 607

S.E.2d 197, 199 (Ga. Ct. App. 2004) (finding sufficient evidence for

obstruction when defendant cursed at officers, refused to put hands

behind his back, and continued to resist officers as they attempted to

arrest him).

     Plaintiff claims she was exercising her legal rights, not obstructing

the police. She refused, however, to comply with an investigation the

Officers had to perform, which went beyond asserting her rights. See GA.



                                    17
CODE ANN. § 17-4-20.1(c). Beyond determining the involvement of the

injured child, the Officers had an obligation to attempt to get the names

of the parties involved and their relationship with each other, the type

and extent of the abuse, and other details. Id.     Plaintiff’s refusal to

provide even identifying information obstructed the Officers from

completing the report.   (Dkt. 52 at 25:25–26:1.)    What is more, the

Officers found her behavior suspicious and had reason to fear the primary

aggressor was hiding in the apartment. A reasonable officer in the same

circumstances and possessing the same knowledge as these Officer could

have believed that probable cause existed to arrest Plaintiff for

obstruction. The Officers are entitled to qualified immunity on the false

arrest claim.

           2.   Clearly Established Law

     Even if Plaintiff could show the Officers violated her rights by

arresting her, she fails to meet her burden of showing they violated

clearly established law. The core question on this prong of the qualified

immunity analysis is “whether it was already clearly established, as a

matter of law, that at the time of [the plaintiff’s] arrest, an objective

officer could not have concluded reasonably that probable cause existed



                                   18
to arrest [the plaintiff] under the particular circumstances [the

d]efendants confronted.” Gates, 884 F.3d at 1303.

     A constitutional right is only clearly established for qualified

immunity purposes if “every reasonable official would have understood

that what he is doing violates that right.” Reichle v. Howards, 566 U.S.

658, 664 (2012) (internal quotation marks omitted) (alteration adopted).

Put differently, “existing precedent must have placed the statutory or

constitutional question beyond debate” to give the official fair warning

that his conduct violated the law. Id.; Coffin v. Brandau, 642 F.3d 999,

1013 (11th Cir. 2011) (en banc) (“The critical inquiry is whether the law

provided [defendant officers] with ‘fair warning’ that their conduct

violated the Fourth Amendment.”). The Supreme Court has explained

that the question is “whether it would be clear to a reasonable officer that

the conduct was unlawful in the situation he confronted.” See Saucier v.

Katz, 533 U.S. 194, 194–95 (2001). “If the law did not put the officer on

notice that his conduct would be clearly unlawful, summary judgment

based on qualified immunity is appropriate.” Id. at 202.

     A plaintiff typically shows that a defendant’s conduct violated

clearly established law by pointing to “materially similar precedent from



                                    19
the Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates v. Kohkhar, 884 F.3d 1290, 1296 (11th Cir.

2018). While the facts of the case need not be identical, “the unlawfulness

of the conduct must be apparent from pre-existing law.” Coffin, 642 F.3d

at 1013.

     In White v. Pauly, the Supreme Court reiterated “the longstanding

principle that ‘clearly established law’ should not be defined ‘at a high

level of generality.’ ” 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563

U.S. at 742). The Supreme Court held that to defeat a claim of qualified

immunity, a plaintiff must “identify a case where an officer acting under

similar circumstances as [the defendant] was held to have violated the

Fourth Amendment.”      Id.   “[G]eneral statements of the law are not

inherently incapable of giving fair and clear warning to officers.” Id.

(internal quotation marks omitted). Instead, “the clearly established law

must be ‘particularized’ to the facts of the case.” Id. The Supreme Court

has also explained that avoiding qualified immunity does “not require a

case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” Mullenix v. Luna,

136 S. Ct. 305, 308 (2015).



                                    20
     Fair warning can also arise from two other sources.             First,

“[a]uthoritative judicial decisions may ‘establish broad principles of law’

that are clearly applicable to the conduct at issue.” Gates, 884 F.3d at

1296 (quoting Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1209 (11th Cir.

2007)).   Second, “it may be obvious from ‘explicit statutory or

constitutional statements’ that conduct is unconstitutional.” Id. (citing

Griffin Indus., 496 F.3d at 1208–09). Regardless of the method, the

preexisting law must “make it obvious that the defendant’s acts violated

the plaintiff’s rights in the specific set of circumstances at issue.”

Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010). In this way,

qualified immunity does what it should: it “gives government officials

breathing room to make reasonable but mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate

the law.” City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774

(2015) (internal quotation marks omitted) (alterations adopted).

     Plaintiff cites two cases, Harris v. State, 726 S.E.2d 455 (Ga. Ct.

App. 2012), and Ballew v. State, 538 S.E.2d 902 (Ga. Ct. App. 2000), to

try to carry her burden of showing the law was clearly established.

Neither do so.



                                    21
     To start, they are Georgia Court of Appeals cases and thus do not

clearly establish the relevant law. Harris also involved very different

facts from here. In that case, police went to the plaintiff’s house to take

a child into protective custody pursuant to a warrant. Harris, 726 S.E.2d

at 457. The plaintiff refused to talk to the police, and the police arrested

him for obstruction. Id. The officers admitted they arrested him simply

because he would not let them in the house or answer questions about

the child. Id. at 458. The Georgia court found those facts insufficient to

constitute hindering, concluding a criminal violation requires something

more. Id. at 458–59.

     The officers in that case, however, were not responding to possible

domestic violence. They had no statutory duty to complete a Family

Violence Report and thus no obligation to conduct the investigation

necessary to complete that form. The officers in Harris also had no

reason to believe a child had been hurt or witnessed a domestic dispute.

The Officers in this case, in contrast, had a duty to investigate. They told

Plaintiff she was under investigation and that they needed to speak to

KG. (Dkt. 58-1 ¶ 154.) Plaintiff responded by yelling at them, cursing at

them, and preventing them from speaking with KG.



                                    22
     In Harris, the Georgia Court of Appeals approved its prior decisions

upholding obstruction convictions when a person “remonstrated so loudly

that [the person] interfered with an officer's interview of individuals who

had reported a crime, despite the officer's instruction that she leave the

scene.” Id. (citing Carter v. State, 474 S.E.2d 228, 228 (Ga. Ct. App. 1996).

Here, the Officers believed Plaintiff’s yelling, cursing, and continued

efforts to stop them from speaking with KG prevented them from

completing their investigation. Far from providing the Officers clear

notice that their conduct violated the law, Harris actually supports their

contention that they had probable cause to believe she committed a

crime.

     Ballew does as well.      In that case, police officers went to the

plaintiff’s house to question him about a fight. Ballew, 538 S.E.2d at 903.

The plaintiff refused to answer their questions, and the police arrested

him for obstruction.      The Georgia Court of Appeals reversed his

conviction, holding that “for speech to rise to the level of obstruction, it

must be reasonably interpreted to be a threat of violence to the officer,

which would amount to obstruction or hindrance.” Id. at 903–04. The

Georgia Court of Appeals cited its previous decision in Woodward v. Gray,



                                     23
527 S.E.2d 595 (Ga. App. 2000), as precedent for its decision. The

Georgia Court of Appeals has since recognized Ballew and Woodward as

wrongly decided. In 2009, the Georgia Court stated

     “[w]e hereby disapprove the cases of Woodward v. Gray, 241
     Ga.App. 847, 849(a), 527 S.E.2d 595 (2000); Ballew v. State,
     245 Ga.App. 842, 843–844(1), 538 S.E.2d 902 (2000); and
     Cooper v. State, 270 Ga.App. 346, 347, 606 S.E.2d 869 (2004),
     to the extent that they imply that misdemeanor obstruction
     still requires proof of ‘forcible resistance’ or ‘threat of violence.’
     The Woodward opinion improperly relied upon cases decided
     under the prior version of the statute, which had no
     application to the law in effect at the time the case was
     decided, and the other cases stem from Woodward.

Stryker v. State, 677 S.E.2d 680, 683 n.1 (Ga. App. 2009). It is hard to

understand how Ballew could provide the Officers clear understanding

that their conduct was wrong in 2014 when the Georgia Court of Appeals

disavowed that opinion five years earlier.

     Because Plaintiff presents no case law that would have put the

Officers on notice that arresting Plaintiff for obstructing their

investigation would violate her Constitutional rights, the Officers are

entitled to qualified immunity.

     B.    First Amendment Claims (Counts 1 & 2)

     Plaintiff alleges in Counts 1 and 2 that the Officers arrested her

simply because she cursed at them, a violation of her First Amendment


                                      24
rights. The Court found above, however, the Officers had probable cause

to arrest Plaintiff for obstruction and cruelty to a child in the third

degree. The Officers did not arrest Plaintiff because of her speech, and

her First Amendment claims thus fail. See Redd v. City of Enterprise,

140 F.3d 1378, 1383 (11th Cir. 1998) (“When a police officer has probable

cause to believe that a person is committing a particular public offense,

he is justified in arresting that person, even if the offender may be

speaking at the same time.”).

     C.    Fourth Amendment          Search    and    Seizure    Claims
           (Count 3)

           1.   Violation of a Constitutional Right

     The Fourth Amendment “prohibits the police from making a

warrantless and nonconsensual entry into a suspect’s home in order to

make a routine felony arrest.” Payton v. New York, 445 U.S. 573, 576

(1980).   The Officers had no warrant, and Officer Moore entered

Plaintiff’s home walking a few steps up the stairway before retreating

when Plaintiff protested. Officer Madden then placed his foot in the

doorway, preventing Plaintiff from closing it. See McClish v. Nugent, 483

F.3d 1231, 1242–43 (11th Cir. 2007) (“We have made clear that any

physical invasion of the structure of the home, by even a fraction of an


                                   25
inch was too much”) (quoting Kyllo v. United States, 533 U.S. 27, 37

(2001) (alterations adopted)).

     There are, however, exceptions that permit police to enter a home

without a warrant. They may do so if exigent circumstances mandate

immediate action. United States v. Holloway, 290 F.3d 1331, 1334 (11th

Cir. 2002).   A type of exigent circumstances is the emergency aid

exception, under which the police can enter the home if someone in the

residence is under the threat of imminent injury. Michigan v. Fisher, 558

U.S. 45, 47 (2009); Hernandez v. Hansell, No. 614CV1351, 2016 WL

8943279, at *5 (M.D. Fla. July 11, 2016), aff’d, 695 F. App’x 523 (11th

Cir. 2017).

     In evaluating whether exigent circumstances were present, a court

considers that in emergency situations “the police must act quickly, based

on hurried and incomplete information.” Holloway, 290 F.3d at 1339.

“Officers’ actions, therefore, ‘should be evaluated by reference to the

circumstances then confronting the officer, including the need for a

prompt assessment of sometimes ambiguous information concerning

potentially serious consequences.’ ” United States v. Duhon, 503 F. App’x

874, 877 (11th Cir. 2013) (quoting Holloway, 290 F.3d at 1339). To invoke



                                   26
this exception, “[o]fficers do not need ironclad proof of a likely serious,

life-threatening injury . . . .” Michigan v. Fisher, 558 U.S. 45, 49 (2009)

(“It does not meet the needs of law enforcement or the demands of public

safety to require officers to walk away.”). And in considering an officer’s

actions, a court looks to whether “the circumstances, viewed objectively,

justify the action.” Brigham City v. Stuart, 547 U.S. 398, 404 (2006)

(citation and alterations omitted). “The officer’s subjective motivation is

irrelevant.” Id.

     A report of a domestic argument — standing alone — “does not

demonstrate exigent circumstances per se.” Storey v. Taylor, 696 F.3d

987, 994 (10th Cir. 2012). Instead, officers responding to a report of a

domestic dispute must “point to something beyond the mere fact of an

argument to demonstrate an ‘objectively reasonable basis to believe there

is an immediate need to protect the lives or safety of themselves or

others.’ ” Id. (quoting United States v. Najar, 451 F.3d 710, 718 (10th

Cir. 2006). The Officers here have done that. The evidence obtained

during their investigation provided a reasonable basis for believing KG

and Plaintiff were under imminent threat of injury, creating exigent

circumstances under which they could lawfully enter Plaintiff’s home.



                                    27
The Officers arrived knowing a domestic dispute had taken place. (Dkt.

58-1 ¶ 130.) They found a child, KG, crying in the parking lot with an

abrasion on her face. (Id. ¶¶ 132, 149.) She had gone back into the

apartment as Officers Madden and Moore were talking to Plaintiff. (Id.

¶ 149.) They knew that, following a domestic dispute, one party to the

dispute might hide from police inside the residence. They knew Plaintiff

had told the 911 operator that the man would not leave. And they had

not yet located him. (Id. ¶¶ 37, 131.) And the Officers thought Plaintiff

was acting suspiciously. (Id. ¶ 143.) These circumstances provided a

reasonable basis to fear for Plaintiff’s and KG’s safety.

     That Garcia was not actually in the house is irrelevant. The Court

evaluates an officer’s actions based on the situation confronting them at

the time, not with 20/20 hindsight. See Wayne v. United States, 318 F.2d

205, 212 (D.C. Cir. 1963) (“When policemen, firemen or other public

officers are confronted with evidence which would lead a prudent and

reasonable official to see a need to act to protect life or property, they are

authorized to act on that information, even if ultimately found

erroneous.”). The Officers’ training made it reasonable for them to fear

Garcia was in the house.



                                     28
     That Officer Madden testified that there were no exigent

circumstances at the time of the arrest is also not determinative. (Dkt.

52 at 28:12–15.)    Another officer, Officer Moore, who entered the

apartment, testified that he was concerned for KG’s safety. (Dkt. 53 at

32:15–19.) The Officers all received training on responding to domestic

disputes, and this training instructed them to ensure that all parties in

the domestic dispute were not in danger of physical harm. (Dkt. 58-1

¶ 36.) And Officer Moore testified that as a police officer, he responded

to multiple incidents where the aggressor hid inside the home. (Dkt. 51

at 28:1–6.) His experiences and his training led him to fear for KG’s

safety.

     Besides, the question is not what the particular officers were

thinking, but whether the objective circumstances justified the action.

See Stuart, 547 U.S. at 404. And here, KG’s safety justified the Officers

first entering the house and keeping the door open.

           2.    Clearly Established Law

     Plaintiff also fails to show the right that Defendants allegedly

violated was clearly established at the time.       Plaintiff defines the

infraction as “a warrantless investigatory detention[ ] of people standing



                                   29
in their apartment doorway.” Plaintiff cites one case, Moore v. Pederson,

806 F.3d 1036 (11th Cir. 2015), to show this right was clearly established.

In Moore, a neighbor called the police to report a nonviolent argument

between a man and a woman. Id. at 1039–40. The police knocked on the

man’s door, and when the man opened the door, the police saw two

women in the room, one of whom appeared angry. Id. at 1045. The court

noted that “[n]o one appeared injured in any way.” Id. In contrast, the

Officers knew a child had been injured and that Plaintiff had called

asking for the police to “please get here” because the man with whom she

was fighting would not leave. (Dkt. 58-1 ¶ 120.) The differences between

Moore and the case here are clear. Moore does not help Plaintiff, and the

Officers are entitled to qualified immunity on her search without a

warrant claim.

     B.    State-law Claims & Official Immunity (Counts 4, 6, 7)

     Under Georgia law, government officials “are entitled to official

immunity from suit and liability unless they ‘. . . act with actual malice

or an intent to injure when performing a discretionary act.’ ” Speight v.

Griggs, 579 F. App’x 757, 759 (11th Cir. 2014) (citing Roper v. Greenway,

751 S.E.2d 351, 352 (Ga. 2013) and GA. CONST. art. I, § II, par. IX(d)).



                                    30
The Officers were performing a discretionary task when they arrested

Plaintiff. The only question, then, is whether Defendants acted with

actual malice or actual intent to injure. The Supreme Court of Georgia

has defined actual malice in the context of official immunity to mean a

“deliberate intention to do a wrongful act” or “an actual intent to cause

injury.” Adams v. Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999). Similarly,

actual intent to injure requires “actual intent to cause harm to the

plaintiff,” not merely the intent to do an act that causes harm. Gates,

884 F.3d at 1304.

     The undisputed facts show the Officers had probable cause to arrest

Plaintiff for obstruction and cruelty to child third degree. Since the police

had probable cause, or at least arguable probable cause, to arrest

Plaintiff, the Officers are entitled to official immunity.      See Reed v.

DeKalb Cty., 589 S.E.2d 584, 587 (Ga. Ct. App. 2003) (“Even when an

arresting officer operates on a mistaken belief that an arrest is

appropriate, official immunity still applies.”).

     Plaintiff cites several cases that restrict police officers from

arresting citizens for only challenging the police’s authority. See City of

Houston v. Hill, 482 U.S. 451 (1987); Johnson v. Campbell, 332 F.3d 199



                                     31
(3d Cir. 2003); Sheth v. Webster, 145 F.3d 1231 (11th Cir. 1998); Skop v.

City of Atlanta (Ga), 485 F.3d 1130 (11th Cir. 2007). In each of these

cases, however, the police officers arrested plaintiffs for their speech

alone.     For instance, in Hill, the Supreme Court invalidated an

obstruction ordinance because “the enforceable portion of [that]

ordinance [dealt] not with core criminal conduct, but with speech.” 482

U.S. at 460. In Johnson, the Court found the police officer’s conduct

unconstitutional because he arrested the plaintiff simply because of the

plaintiff’s speech. 332 F.3d at 212 (“It is clear from [the police officer’s]

unequivocal and uncontroverted testimony at trial that [the plaintiff]

was arrested only because of his speech.”). And in Sheth, the police officer

arrested the plaintiff simply for saying she knew her rights. 145 F.3d at

1235.     By contrast, the Officers here had an affirmative duty to

investigate domestic violence.          Plaintiff obstructed the Officers’

performance of that duty, not solely through her speech, but through

trying to stop the Officers from talking to KG.

        The Officers did not have actual malice or an actual intent to injure.

They are thus entitled to official immunity on the false arrest, false

imprisonment, and malicious prosecution claims.



                                      32
     C.    Motion to File Under Seal (Dkt. 49)

     Rule 26(c) of the Federal Rules of Civil Procedure provides that a

court, for good cause, may issue an order to protect a party from

annoyance, embarrassment, oppression, or undue burden or expense.

FED. R. CIV. P. 26(c)(1). Courts determine whether there is good cause by

balancing the public’s “interest in obtaining access” against the “party’s

interest in keeping the information confidential.” Chi. Tribune Co. v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1313 (11th Cir. 2001). The

First Amendment to the United States Constitution also provides a

qualified right of access to trial proceedings that “requires the court to

balance the respective interests of the parties.” Id. at 1313. “Once a

matter is brought before a court for resolution, it is no longer solely the

parties’ case, but [is] also the public’s case.” Brown v. Advantage Eng’g,

Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). Unless a party can show

“extraordinary circumstances,” a court file must remain accessible to the

public. See id.

     The exhibits Defendants seek to seal contain audio and video

depictions and references of a minor child, KG.          Another exhibit

Defendants seek to seal contains medical records. The Court finds the



                                    33
public right of access is outweighed by legitimate privacy interests of

personal health information and of the child.        The Court grants

Defendants’ motion to seal (Dkt. 49).

      D.   In Forma Pauperis

      Defendant seeks dismissal of this case on the allegation that

Plaintiff misrepresented her financial status to claim in forma pauperis

status. Based on the Court’s findings, this claim is now moot.

IV.   Conclusion

      The Court GRANTS Defendants’ Motion for Summary Judgment

(Dkt. 47), GRANTS Defendants’ Motion to Seal (Dkt. 49), and DENIES

Plaintiff’s Motion for Summary Judgment (Dkt. 50).           The Court

DISMISSES this case with prejudice.

      SO ORDERED this 25th day of October, 2019.




                                   34
